Citation Nr: 9901573	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-08 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, the dorsal spine, and the 
sacroiliac area, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.  

3.  Entitlement to service connection for a cervical spine 
disability, to include headaches.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from September 1959 to August 1961.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a November 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for degenerative arthritis of the right knee and for a 
cervical spine disability, to include headaches.  By that 
same rating action, an increased evaluation was denied for 
traumatic arthritis of the lumbar spine, the dorsal spine, 
and the sacrioiliac area; and entitlement to a total rating 
based on individual unemployability was also denied.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1997).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The traumatic arthritis in the veterans dorsal spine, 
lumbar spine, and sacroiliac area is currently manifested by 
limitation of motion (to include flexion, right and left 
bending, and extension), with marked spasms and tenderness in 
the paralumbar and sacroiliac areas, as well as findings 
consistent with joint space irregularity.  

2.  The medical evidence does not suggest that there is an 
etiological relationship between degenerative arthritis of 
the right knee and the veterans period of active service.  

3.  The medical evidence suggests that the veterans 
currently manifested cervical spine disability (with 
accompanying headaches) is related to an on-the-job injury 
which occurred in 1972, or over 10 years following his 
discharge from active duty.  There is no evidence which 
demonstrates an etiological relationship between the 
currently manifested cervical spine disability and the 
veterans period of active service, to include treatment for 
lumbosacral strain following a fall down a flight of stairs 
in 1960.  

4.  Although the veteran has at least one service-connected 
disability ratable at 40 percent, he does not have sufficient 
additional disability to bring the combined rating to at 
least 70 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent disabling have not been met for traumatic arthritis 
of the lumbar spine, the dorsal spine, and sacroiliac area.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010, 5292 (1998).  

2.  The preponderance of the evidence is against a finding 
that degenerative arthritis of the right knee was incurred in 
or aggravated by the veterans period of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  

3.  The claim for service connection for a cervical spine 
disability, to include headaches, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

4.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.341, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Medical Evidence

Service medical records show that at the time of induction, 
the veteran gave a history of an occasional slipping 
sensation without illegible since a football trauma in 
1954.  The report of the veterans September 1959 induction 
examination shows that the veterans lower extremities were 
clinically evaluated as abnormal, and it was noted that there 
was no limitation of motion, muscle atrophy, or effusion 
about either knee.  Drawers sign was negative and the 
patellar ligaments were somewhat loose bilaterally, which was 
noted to be not significant.  On the September 1959 
report of medical history, the veteran indicated that he 
either had in the past or now had a trick or locked knee.  

A July 1960 health record shows that the veteran complained 
of back pain, and there was marked spasm in the lumbosacral 
area with limitation of motion.  An impression of acute back 
sprain was given.  

A subsequent July 1960 clinical record shows that the veteran 
reported that he had been intermittently bothered with 
symptoms of low back pain for approximately two months prior 
to a hospital admission on July 19.  He dated this pain to 
about two months before when he fell down a flight of stairs.  
The report indicates that he was apparently able to do very 
well until the day prior to admission, at which time he was 
seen at his dispensary and admitted to the hospital directly.  
On physical examination, he appeared in rather marked 
distress as he refused to move without a great deal of facial 
expression and grunting and groaning of pain.  No evidence of 
neurological disease was found.  The report shows a diagnosis 
of strain, lumbosacral area, without specific injury.  He was 
discharged on July 30.  

A February 1961 health record shows that the veteran 
complained of pains in his left side, and he reported that 
the previous night he was hit in the side when he was picked 
up by the military police.  Physical findings included 
bruised lower left costal cartilages.  A March 1961 health 
record shows that the veteran complained of back trouble, and 
he was assessed with lumbosacral strain, moderate.  

The report of the veterans July 1961 separation examination 
shows that his spine and lower extremities were clinically 
evaluated as normal, and no defects were noted with regard to 
the cervical spine, the lumbosacral spine, or the knees.  On 
the July 1961 report of medical history, he indicated that he 
either now had or in the past had trouble with a trick or 
locked knee.  

The report of a post-service VA examination, which was 
conducted in September 1961, shows a diagnosis of 
spondylolisthesis of the lumbar spine.  No findings were made 
with regard to the veterans cervical spine or his knees.  

Pursuant to a rating action of November 1961, service 
connection was granted for traumatic arthritis (diagnosed in 
service as lumbosacral strain).  In the absence of any 
demonstrable residuals of a back injury, it was determined 
that a compensable evaluation was not in order at this time.  

In October 1963, the veteran was seen in the prosthetic 
clinic, as he had requested back support for low back pain 
which was aggravated by heavy lifting.  Physical examination 
at this time was positive for paravertebral muscle spasm, 
limitation of forward leading and lateral flexion, and 
tenderness from L2 to D12.  

The report of an October 1964 VA examination shows a 
diagnosis of residuals of lumbosacral strain, with mild 
arthritis and sclerosis of the SI joints.  No findings were 
made regarding the veterans cervical spine or his knees at 
this time.  

A private medical report, dated in December 1972, shows that 
the veteran was treated by a Dr. M. Schaffer following an 
automobile accident which occurred in August 1972, at which 
time the vehicle in which he was traveling was hit by a car 
which was being chased by the police.  He indicated that he 
was thrown across the side of the car and back again, 
injuring his neck, shoulders, and head, and he complained 
that the middle of his back hurt also.  

On physical examination, there was a 50 percent limitation of 
motion of the low back in flexion, with paravertebral muscle 
spasm noted from L1 to D5, bilaterally.  There was also a 50 
percent limitation of motion of the cervical spine in flexion 
and extension and lateral bending, with paravertebral muscle 
spasm noted form the levels of C1 to C7.  It was noted that 
x-ray findings of the lumbar and cervical spines revealed a 
very minimal amount of productive degenerative disease at the 
anterior aspects of several lower lumbar and mid-cervical 
vertebral bodies, and the disc spaces were well preserved.  
The diagnoses included lumbosacral sprain, cervical spinal 
sprain, myofascitis, and cephalalgia.  

Dr. Schaffers progress notes indicate that the veteran was 
seen regularly for treatment through November 1972, and at 
the time of his last visit, he was still complaining of pain 
in the cervical area.  In a statement dated June 18, 1973, 
Dr. Schaffer indicated that he had examined the veteran on 
this date, and it was his opinion that the veteran had 
suffered a 5 percent residual disability as a result of the 
accident in August 1972.  

VA outpatient treatment notes, dated between 1978 and 1981, 
show that the veteran was followed for treatment of 
lumbosacral strain, as well as problems with his cervical 
spine.  In March 1981, he complained of pain in his right arm 
with numbness of the fingers, and an assessment of rule/out 
cervical spondylosis was made.  The report of a March 1981 x-
ray of the cervical spine shows findings of spondyloarthrosis 
and probable disc degeneration noted between C4-5 and C5-6.  
The report of an April 1981 x-ray evaluation of the 
lumbosacral spine shows findings of questionable minimal disc 
narrowing at L3-4 and sclerosis in the articular facets at 
L5-S1.  

In April 1982, the veteran sought treatment from both VA and 
private sources following an on-the-job injury.  A VA medical 
record, dated April 19, 1982, shows that the veteran 
complained of a sharp, shooting pain in the buttocks, which 
began after he had lifted a heavy object one week before.  He 
was diagnosed with degenerative joint disease with discogenic 
disease.  It was noted that the lumbosacral spine was 
narrowed at L3-4.  An April 23, 1982 VA medical record shows 
that the veteran was treated for low back pain with 
radiation, and an assessment of left sciatica was given.  He 
was referred to physical therapy with a provisional diagnosis 
of acute sciatic neuropathy.  

Private medical reports show that at the time of this injury, 
the veteran also sought treatment from a Dr. William Bacon, 
for low back pain with radiation to the lower extremities.  
The initial treatment note (dated April 28, 1992) indicates 
that the veteran had worked as a senior carrier for the Post 
Office in Miami for the past 15-16 years, and about three 
weeks before he was lifting 100 to 120 pounds when he 
developed pain in his back that radiated into his left hip 
and leg.  These private records show that the veteran was 
diagnosed with cervical spondylosis and lumbar disc syndrome.  
Follow-up treatment notes show that the pain in the back and 
lower extremities continued, although he had some improvement 
with physical therapy, an exercise program, and medication.  
The last treatment note is dated August 1982, and shows that 
the veteran was still having pain in his back with 
intermittent radiation in to the right lower extremity at 
that time.  He was advised to continue the same regimen.    

An October 1982 mental health treatment note shows that the 
veteran had suffered a cervical spine injury while driving a 
U.S. Post Office scooter auto in 1974-75, at which time a 
truck hit the postal delivery vehicle, causing a whiplash 
injury.  

The report of an October 1982 limited physical examination 
shows a diagnosis of dorso-lumbar dysarthrosis, with left 
sciatic syndrome.  Pursuant to a rating action of November 
1982, an increased evaluation of 40 percent disabling was 
granted for traumatic arthritis of the dorsal and lumbar 
spine.  

The record indicates that in 1982, the veteran began 
receiving Office of Workers Compensation Programs benefits 
in lieu of VA compensation for his service-connected back 
disability.  The Workers Compensation award was based on an 
on-the-job injury to his back which was sustained in April 
1982.  

A January 1983 VA treatment note shows that the veteran 
complained of a painful nodule over the knee.  On physical 
examination, there was swelling of the lateral tibial plateau 
in the right knee, and it was noted that an x-ray showed 
questionable chondromalacia of the right knee.  The report of 
a January 1983 right knee x-ray shows findings of moderate 
degenerative joint disease, with synovian thickening.  Some 
areas of osteochondromatosis were also noted in the posterior 
knee joint.  A February 1983 VA medical record shows an 
assessment of right knee pain, mild degenerative joint 
disease by x-ray, and possible internal derangement.  

The report of an April 1983 x-ray of the cervical, thoracic, 
and lumbar spines shows that examination of the cervical 
spine disclosed straightening of the normal lordotic curve as 
one sees with sprain.  With regard to the lumbar spine, the 
examiner concluded that the findings were suggestive of 
lumbar sprain, osteoarthritic changes, discogenic disease 
between L4-5 and L5-S1 (must be excluded clinically); and 
prominent lumbosacral angle as one sees with instability of 
the lumbar spine.  

In December 1983, the veteran was afforded a VA orthopedic 
examination pursuant to a remand by the Board.  The report 
includes the following impressions:  1. history of low back 
injury, 2. traumatic arthritis of the dorsal spine and 
sacroiliac areas; 3.  history of arthritis of the spine, the 
cervical thoracic, and lumbosacral spine; 4. history 
compatible with arthritis of the knees; 5.  EMG suggestive of 
bilateral radiculopathy involvement also affecting the 
posterior primary division.  
The report of a December 1983 right knee x-ray shows findings 
of marked degenerative joint disease, osteochondromatosis, 
and a joint effusion, together with posterior patellar 
chondromalacia.  

The veterans VA compensation for his back disability was 
reinstated in 1993, at his request.  

VA outpatient records, dated in 1993 and 1994, show that the 
veteran was followed for a suspected meniscal cyst in the 
right knee.  An October 1993 medical record shows that the 
veteran gave a history of a right knee arthrotomy in 1984.  
He was also treated for lumbar and cervical pathology, to 
include degenerative joint disease and osteoarthritis.  

In an April 1994 statement, the veteran indicated that due to 
his condition, he could not work or earn any income to 
support his family, which is why he was submitting for an 
increase in his compensation.  

In January 1995, the veteran was afforded a VA examination 
for compensation and pension purposes.  The report shows that 
he came to the examination walking in a mild limping fashion 
with the use of a cane.  He complained of low back pain going 
down both legs, and he indicated that he was wearing a brace 
all the time.  

The report shows that with the veteran lying in the supine 
position, he was able to do straight leg raising of both 
legs, and he flexed both knees up to 45 degrees above the 
table.  He could also flex and extend both ankles without 
complaints.  Examination focused over the right knee revealed 
a well-healed scar measuring approximately five inches long 
at the medical aspect of the right knee.  There was no soft 
tissue swelling, tenderness to touch, or effusion.  Range of 
motion of both knees was from zero to 140 degrees.  

Examination of the back failed to reveal any abnormalities.  
There was no scoliosis, soft tissue swelling, or muscle 
spasm.  He complained of pain located at the midline level of 
L4-L5, and there was pain to touch at the right sacroiliac 
joint.  Backward extension of the spine was to 30 degrees, 
rotation to either side was up to 35 degrees, and lateral 
flexion was up to 25 degrees only.  The report shows 
impressions of possible osteoarthritis of the dorsal lumbar 
spine and chronic sacroiliitis.  

A VA outpatient record, dated in July 1995, shows that the 
veteran was treated for back pain after a recent fall.  He 
indicated that he had fallen on his butt and that he had 
experienced pain in his tail bone since that time.  A 
diagnostic impression of traumatic fall with injury to sacrum 
was given.  

A December 1995 VA medical record shows that the veterans 
complaints included cervical and lumbar spine radiculopathy.  
It was noted that he would be followed by neurosurgery, and 
that a further work-up was in progress.  

The report of a January 1996 MRI of the cervical spine shows 
the following impressions:  1.  diffuse cervical spinal 
stenosis; 2.  left paracentral herniation of disc at C4-5, 
causing spinal cord compression as well as increased T2 
weighted signal within the spinal cord consistent with edema; 
and 3.  right paracentral herniation of disc material at C5-6 
and central and right paracentral herniation of disc at C6-7, 
both causing thecal sac compression but no spinal cord 
compression.  

The report of a January 1996 MRI of the lumbar spine includes 
the following impressions:  1.  epidural soft tissue density 
ventrally at the L4 and L4-L5 vertebral levels with severe 
compression of the thecal sac; and multilevel 2.  discogenic 
disease.  It was noted that an epidural abscess for neoplasm, 
such as lymphoma, could not be excluded.  

A February 1996 treatment note shows that the veterans 
caregivers were considering decompression with regard to the 
cervical spine, and the veteran indicated that at the present 
time he would not like any invasive procedures done to 
correct the current problem.  

In April 1996, a follow-up MRI was conducted of an epidural 
lesion which was seen in the lumbar spine on a previous MRI 
performed in January 1996.  The report shows an impression of 
unchanged epidural soft tissue density seen ventrally in the 
canal at the L4 level.  In addition, there was soft tissue 
epidural mass seen at the L4-L5 level, and both of these were 
noted to result in severe compression of the thecal sac.  The 
study was somewhat limited due to the lack of gadolinium.  
The differential diagnosis remained the same as before; 
however, other considerations included a migrated disc from 
the L4-L5 disc, just behind the L4 vertebral body with 
engorged epidural veins inferiorly.  

The record includes a May 1997 statement in which the veteran 
indicated his belief that he is entitled to a 60 percent 
disability evaluation for his back.  He asserted that he 
suffered from severe disc problems with neuropathies and pain 
and muscle spasm on the slightest movement, with very little 
relief.  The veteran further contended that the degenerative 
arthritis in his right knee resulted from a fall on stairs in 
1960, while he was stationed at Okinawa, Japan.  He stated 
that he was hospitalized for 16-18 days at that time, and 
according to the veteran, his doctors had indicated that his 
knee was damaged by the fall.  The veteran also indicated 
that his cervical/neck problems, along with headaches, 
resulted to the same 1960 injury in which he fell on stairs.  
In addition, the veteran indicated his belief that he met the 
schedular standards for individual unemployability.  

VA outpatient treatment records, dated in 1997, show that the 
veteran was followed for treatment of chronic low back pain.  
A June 1997 treatment note shows that the veteran complained 
that his back and legs ached, and he also complained of 
numbness in his hands.  Assessments included cervical spine 
stenosis and myelopathy, and it was noted that the veteran 
did not illegible symptoms.  It was noted that he would 
be referred to Neurology.  A July 1997 treatment note shows 
that he complained of pain in his legs and knee pain.  He 
indicated that pain constantly annoyed and worried him, and 
that when the pain got too bad he smoked marijuana to relieve 
the pain.  A subsequent July 1997 treatment note shows that 
he was walking with a cane.  

An August 1997 outpatient progress note shows treatment for 
low back pain.  On examination of the musculoskeletal system, 
it was noted that his gait was antalgic.  Motor reflexes were 
decreased at L5 bilaterally, and there was decreased 
sensation in the lower extremities.  Straight leg raise was 
positive while sitting.  An assessment of chronic back pain 
was given.  A November 1997 treatment note shows an 
assessment of lumbosacral neuritis/cervical myelopathy.  It 
was noted that the veteran did not want surgical evaluation 
or physical therapy, and that he was aware of the progressive 
nature of his problem.  

A January 1998 VA progress note shows that the veteran 
complained of pain in his back, legs, neck, and fingers.  He 
indicated that the arthritis was bad and didnt feel good, 
and because he couldnt walk properly his legs gave in and he 
walked with the help of a walker.  A February 1998 outpatient 
progress note shows that he complained of headaches, and that 
his neck hurt.  He described headaches on a basis of 2-3 per 
day, lasting from 2-3 hours each.  Neurological examination 
was negative for cranial nerve abnormalities and positive for 
tenderness in the occipital region.  The report shows the 
following assessments:  1.  headaches, most likely 
musculoskeletal; and 2.  cervical stenosis with myelopathy.  

In May 1998, the veteran was afforded a VA examination for 
compensation and pension purposes.  The examination report 
shows that the veterans chief complaints were of back pain 
and leg pain.  It was noted that he walked with a walker and 
he used lumbar support.  

On physical examination, the veteran did not have difficulty 
in disrobing.  He had only 20 degrees of flexion, 15 degrees 
right and left bending, and 0 degrees extension.  He stood 
with his hips flexed, and there was marked spasm in the 
paralumbar area and sacroiliac area nodules, with tenderness 
present.  There was positive straight leg raising at 10 
degrees bilaterally.  There was atrophy of the right 
quadriceps, and there was no reflex or motor deficit.  There 
was decreased sensation in the right leg at the L4-S1 roots, 
and there was poor gluteal tone.  The veteran had almost no 
toe or heel rising capability.  

The examiner commented that the veterans diagnosis was 
traumatic arthritis of the lumbar spine with probable 
herniated disc as indicated by the MRI scan.  It was also 
noted that the veteran had marked weakness and fatiguing of 
the musculature of the lower extremity of the back, which did 
increase when he had episodes of severe pain, but which was 
markedly involved at all times.  


I.  Increased evaluation for traumatic arthritis of the 
dorsal spine, lumbar spine, and sacroiliac area.  

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

Pursuant to a rating action of November 1961, service 
connection was granted for traumatic arthritis of the lumbar 
spine, based on clinical records showing in-service treatment 
for lumbosacral sprain following the veterans complaints of 
back pain which began after he fell down a flight of stairs.  
As provided by Diagnostic Code 5010, traumatic arthritis is 
rated according to the criteria found in Diagnostic Code 
5003, which pertains to degenerative arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

The criteria for evaluation of limitation of motion of the 
lumbar spine are set forth in the Schedule in Diagnostic Code 
5292.  Diagnostic Code 5292 provides disability evaluations 
based on objective evidence of limitation of motion of the 
lumbar spine which is slight (10 percent disabling), moderate 
(20 percent disabling), and severe (40 percent disabling).  

Based on the veterans in-service treatment for lumbosacral 
strain, the Board has also considered application of 
Diagnostic Code 5295.  Diagnostic Code 5295 provides an 
evaluation of 40 percent disabling where the lumbosacral 
strain is shown to be severe, with listing of whole spine to 
opposite side, positive Goldthwaites sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In the Boards view, the preponderance of the evidence weighs 
against the assignment of an evaluation in excess of 40 
percent disabling for the traumatic arthritis of the lumbar 
and dorsal spines and the sacroiliac area. At the present 
time, the veterans back disability is evaluated as 40 
percent disabling, for symptomatology which is consistent 
with a severe lumbar spine disability. Therefore, the veteran 
is in receipt of the highest evaluation allowed for his back 
disability under the appropriate diagnostic criteria.  While 
the Board has considered the objective findings of right 
quadriceps atrophy and weakness, fatigability, and pain 
associated with the musculature of the lower back, the 
schedular criteria do not provide for an evaluation in excess 
of 40 percent disabling for a disability of this nature.  

The objective evidence is indicative of a severe back 
disability which is manifested by limitation of motion, to 
include limitation of forward bending in a standing position; 
as well as osteo-arthritic changes and narrowing and 
tenderness of the joint spaces (to include the sacroiliac 
joint).  In the Boards view, the symptomatology manifested 
by the veterans current low back disability closely 
approximates the criteria for which an evaluation of 40 
percent disabling is appropriate.  

The Board notes the veterans contention that he is entitled 
to an evaluation of 60 percent disabling, based on severe 
disc problems with neuropathies and pain and muscle spasm on 
the slightest movement with very little relief.  The evidence 
shows that discogenic disease is currently manifested in the 
lumbar spine, and the veteran has been diagnosed and treated 
with sciatica and lumbosacral radiculopathy.  However, 
service connection was originally granted for traumatic 
arthritis in the lumbar spine, and there is no evidence 
showing that intervertebral disc disease with neurological 
involvement was incurred during active duty; rather, the July 
1960 narrative hospital summary shows that there was no 
evidence of neurological disease at the time of his 
hospitalization for lumbosacral strain following a fall down 
a flight of stairs.  Treatment for lumbar disc disease is not 
shown until the time of a 1982 on-the-job injury, at which 
time the veteran experienced sharp pain with radiation to the 
lower extremities after lifting a 100-120 pound object.  In 
the Boards view, there is no evidence of an association 
between the service-connected traumatic arthritis in the 
lumbar spine and the currently manifested lumbar disc disease 
which would warrant application of Diagnostic Code 5295.  

As the schedular criteria for an evaluation in excess of 40 
percent disabling have not been met for traumatic arthritis 
of the lumbar spine, the dorsal spine, and the sacroiliac 
area, the Board finds that the preponderance of the evidence 
is against the veterans claim for an increased evaluation 
for this disability.  Accordingly, the claim is denied.  


II.  Service connection for degenerative arthritis of the 
right knee 

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VAs duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  For certain diseases, 
including arthritis, service connection is warranted where 
the disease is manifested to a compensable degree within one 
year following the veterans discharge from active duty, 
based on application of the provisions pertaining to service 
connection on a presumptive basis which are found in 
38 C.F.R. § 3.309 (1998).  

Upon review of the evidence, the Board has concluded that the 
preponderance of the evidence is against a finding that 
degenerative arthritis of the veterans right knee was 
incurred during his period of active military service.  While 
the service medical records suggest that the veteran reported 
a previous knee injury at the time of induction, examination 
of the knees at that time showed no abnormalities other than 
that the patellar ligaments were somewhat loose 
bilaterally, a finding which was characterized as not 
significant.  There is no evidence of in-service 
complaints, treatment, or diagnosis for right knee problems; 
nor was there treatment for a right knee injury or disorder 
at the time of the veterans July 1960 hospitalization for 
treatment of lumbosacral strain.  In addition, the 
extremities were clinically evaluated as normal on 
separation.  

Post-service medical examinations, conducted in September 
1961 and October 1964, were negative for findings of 
abnormalities or defects with regard to the veterans right 
knee.  In the years following the veterans discharge, 
treatment for a right knee problem is not shown until January 
1983, at which time the veteran complained of a painful 
nodule over the knee.  At that time, findings of moderate 
degenerative joint disease in the right were shown by x-ray, 
along with synovian thickening and some areas of 
osteochondromatosis.  In 1993, the veteran was also treated 
for a suspected meniscal cyst in the right knee, at which 
time it was noted that he had undergone a right knee 
arthrotomy in 1984.  

Although the evidence indicates that degenerative arthritis 
in the right knee is currently manifested, there is no 
medical evidence showing treatment for arthritis or any other 
right knee disability until more than 20 years following the 
veterans discharge from service.  Thus, there is no evidence 
of an ongoing and continuing problem with a right knee 
disorder since the time of service.  There is no other 
evidence, to include a medical opinion, which suggests that 
the right knee arthritis or any other currently manifested 
right knee disability is etiologically related to the 
veterans period of active military service.  

Although the veteran has contended that a right knee problem 
was diagnosed at the time of his in-service hospitalization 
for lumbosacral strain, the service medical records do not 
corroborate this contention as the July 1960 hospital records 
do not show treatment or assessment for a right knee injury 
or disability.  Furthermore, as a layman the appellant is not 
competent to offer opinions on medical causation and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  

In the absence of evidence which demonstrates an etiological 
relationship between the veterans period of active service 
and his current right knee disorder, the Board finds that the 
preponderance of the evidence weighs against a finding that 
service connection is warranted for degenerative arthritis of 
the right knee.  Accordingly, the veterans claim is denied.  


III. Service connection for a cervical spine disability, to 
include headaches.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Having reviewed the evidence of record, the Board has 
concluded that the veteran has failed to submit evidence of a 
well grounded claim for service connection for a disability 
of the cervical spine, to include headaches.  Specifically, 
there is no evidence of record which suggests an etiological 
relationship between the veterans period of active service 
and his current cervical spine pathology, which includes 
discogenic disease, cervical spine stenosis, degenerative 
changes, and myelopathy.  

The service medical records show no clinical indication of 
cervical spine abnormalities during the veterans period of 
active duty; nor is treatment for cervical spine problems 
shown in the years shortly following discharge.  The veteran 
was separated from active duty in 1961, and treatment for a 
cervical spine problem is not shown until 1972, or over ten 
years thereafter.  The medical evidence indicates that his 
cervical spine problems were initially manifested following 
an on-the-job automobile accident in August 1972, which 
occurred when his postal vehicle was hit by another car.  The 
private medical records from that time show that he suffered 
an injury to his neck as a result of that accident, with 
diagnosis and treatment for cervical spinal sprain which was 
characterized by a 50 percent limitation of motion of the 
cervical spine.  The outpatient records since that time 
document continuing complaints and treatment for neck pains 
and other cervical pathology, to include radiculopathy.  

Thus, the available medical evidence suggests that the 
veterans current cervical spine symptomatology is related to 
a post-service injury which occurred more than 10 years 
following his discharge.  The veteran contends that his 
cervical spine disability (and the associated problem with 
headaches) is related to an in-service injury in which he 
fell down a flight of stairs, after which he was hospitalized 
for approximately 11 days in July 1960.  However, the July 
1960 narrative hospital summary shows treatment and diagnosis 
for lumbosacral strain only, and the hospital records are 
negative for complaints, treatment, or diagnosis of a 
cervical spine or neck injury at the time of the 1960 back 
injury.  

Furthermore, as a layman the appellant is not competent to 
offer opinions on medical causation and the Board may not 
accept unsupported lay speculation with regard to medical 
issues. See Espiritu v. Derwinski, 2 Vet.App. 482 (1992). 
Moreover, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

In the Boards view, there is no evidence of record, to 
include a medical opinion, which suggests that a cervical 
spine disability, to include headaches, is related to the 
veterans period of active service or to treatment for 
lumbosacral strain and residuals of a back injury therein.  
Therefore, the veteran has failed to submit evidence of a 
relationship between the claimed disability and his period of 
active military duty.  As such, the requirements for a well 
grounded claim for service connection for a cervical spine 
disability have not been satisfied, and accordingly, the 
claim must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1991) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  In this case, the RO 
fulfilled this obligation in the March 1996 statement of the 
case, which informs the veteran that there is no evidence of 
treatment for a cervical spine condition during service or 
within one year of separation from service.  


Entitlement to a total rating based on individual 
unemployability due to service-connected disability

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
due to his service-connected disabilities.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 4.16 (1998). In this case, the basic schedular 
criteria set forth in 38 C.F.R. § 4.16(a) (1998) have not 
been met.

The appellant's service connected disabilities are rated as 
follows:  traumatic arthritis of the dorsal spine, lumbar 
spine, and sacroiliac area (40 percent disabling); and 
trichophytosis of both feet (10 percent disabling).  The 
combined disability rating is 50 percent.

The United States Court of Veterans Appeals has held that, in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Although the veteran has at least one service-
connected disability which is ratable at 40 percent, he does 
not have sufficient additional disability to bring the 
combined rating to at least 70 percent.  Therefore, the Board 
finds that the appellant has not presented a claim that 
satisfies the initial criteria necessary to support a claim 
for a total rating for compensation purposes based on 
individual unemployability.  Accordingly, entitlement to a 
total rating based on individual unemployability is not 
warranted.





ORDER

An evaluation in excess of 40 percent disabling is denied for 
traumatic arthritis of the lumbar spine, the dorsal spine, 
and the sacroiliac area.  

As a well grounded claim has not been presented, service 
connection is denied for a cervical spine disability, to 
include headaches.  

Service connection is denied for degenerative arthritis of 
the right knee.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
